Citation Nr: 0425722	
Decision Date: 09/20/04    Archive Date: 09/29/04

DOCKET NO.  97-17 050	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUES

1.  Entitlement to an initial compensable rating for scars on 
the back of the neck.

2.  Entitlement to an initial compensable rating for 
residuals of a nasal fracture.

3.  Entitlement to a 10 percent rating based on multiple, 
noncompensable, 
service-connected disabilities.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Robert A. Leaf, Counsel


INTRODUCTION

The veteran had active military service from March 1952 to 
March 1956.

This appeal to the Board of Veterans' Appeals (Board) arises 
from rating decisions of the New York, New York, Regional 
Office (RO) of the Department of Veterans Affairs (VA).  The 
RO issued a decision in May 1996 granting service connection 
for a scar on the back of the neck, as a residual of 
furuncles, as well as service connection for residuals of a 
nasal fracture.  A noncompensable evaluation was assigned for 
each condition, effective April 27, 1995, the date of receipt 
of the veteran's original claim for compensation benefits.  
He appealed for higher initial ratings.  Fenderson v. West, 
12 Vet. App. 119 (1999).  In its May 1996 rating decision, 
the RO also denied service connection for scars on his face.  
As well, the RO determined that he was not entitled to a 10 
percent rating based on multiple, noncompensable, service-
connected disabilities.  

Evidentiary development proceeded, as did rating activity 
through the issuance of a statement of the case (SOC) and 
supplemental statements of the case (SSOC's).  Eventually, 
the RO issued a decision in June 2003 granting service 
connection for a disability classified as nuchal acne 
keloidosis of the face and neck; this is the disorder that 
was the subject of the May 1996 denial of service connection 
for a condition identified as scars of the face.  So the June 
2003 decision was a grant of a benefit that was the subject 
of the current appeal and, accordingly, this issue is no 
longer before the Board for appellate review inasmuch as the 
veteran has not timely appealed the initial rating assigned 
for this disability.  See, e.g., Grantham v. Brown, 
114 F.3d 1156 (Fed. Cir. 1997) (increased rating issues are 
separate from service connection issues).



In his substantive appeal to the Board (VA Form 9) received 
in May 1997, the veteran requested a hearing at the RO before 
a Member of the Board (now Veterans Law Judge or VLJ).  A 
hearing at the RO before a VLJ is referred to as a travel 
Board hearing.  The RO informed him by letter that a travel 
Board hearing had been scheduled for October 2000.  He failed 
to appear for the scheduled hearing, did not explain his 
absence, and did not request to reschedule his hearing.  So 
the Board deems his request for a hearing withdrawn.  
See 38 C.F.R. § 20.704(d) (2003).  


FINDINGS OF FACT

1.  Since April 27, 1995, a scar of the back of the neck has 
not been disfiguring.  

2.  Since April 27, 1995, residuals of a nasal fracture have 
not been productive of nasal obstruction.  

3.  The veteran now has a compensable service-connected 
disability - nuchal acne keloidosis of the face and neck, 
rated at the 10-percent level retroactively effective from 
April 27, 1995.


CONCLUSIONS OF LAW

1.  An initial compensable rating for scars on the back of 
the neck is not warranted.  38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. § 4.31, and § 4.118, Diagnostic Code 7800, 
(effective prior to and since August 30, 2002).  

2.  An initial compensable rating for residuals of a nasal 
fracture is not warranted.  38 U.S.C.A. § 1155; 38 C.F.R. 
§ 4.31 and § 4.97, Diagnostic Code 6502 (effective prior to 
and since October 7, 1996).  

3.  A 10 percent rating based on multiple, noncompensable, 
service-connected disabilities is not warranted as a matter 
of law.  38 C.F.R. § 3.324 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Background

Service medical records disclose that the veteran sustained a 
simple fracture of the nose in January 1953 in a motor 
vehicle accident.  He underwent a closed reduction of the 
fracture.  No appreciable displacement of the septum was 
noted on an x-ray examination of the nose performed following 
the motor vehicle accident.  

Also noted in service medical records was an infected 
sebaceous cyst on the back of the veteran's neck in July 
1954.  A large area of furunculosis of the sub-occipital 
region of the scalp was seen on examination in September 
1954.  An October 1955 treatment entry discloses that the 
veteran had multiple, small furuncles over the posterior 
aspect of the neck at the hair line.  Scar formation was 
attributed to chronic furuncles.  He was referred to the 
surgery clinic.

A VA skin examination was performed in April 1996.  The 
veteran indicated that minor trauma or the pressure of a 
haircut would bring up the pustule in his neck area.  He 
reported pustules and scarring of both temporal areas.  It 
was found that he had scars located on both the right and 
left temporal areas, and also on the posterior aspect of the 
neck area.  The texture of scars was firm and indurated.  The 
scar of the posterior neck was about 4 cm x 4 cm.  There was 
no keloid formation or adherence to the skin or herniation.  
No swelling or depression was noted.  No ulceration was 
detected.  The scar of the posterior neck was not tender and 
painful during the examination, although the veteran indicted 
that it became tender and painful when pustules occurred.  
There was no limitation of function produced by the scar.  
The diagnosis was history of intermittent pustular lesions, 
both on the neck and face, eruption and residual scars on the 
temporal area, and also residual scar with induration on the 
posterior neck area.  



The veteran was afforded a VA dermatologic examination in 
November 2000.  It was stated that he had developed blisters 
(folliculitis) on the back of the neck during service.  
Currently, it was found that he had scars from previous 
blisters and nodules on the back of the neck, with post-
inflammatory changes.  

On a VA examination for scars in November 2000, the veteran's 
complaints included a pruritic rash over the skin of the back 
of the head and about the back of the neck.  Color 
photographs of the veteran's back and neck accompany the 
examination report.  Clinical inspection revealed no residual 
scars that could be measured.  It was found that a pruritic 
lesion involving the back of the head/neck area had no 
associated tenderness, adherence or ulceration/breakdown of 
tissue, although some parts of the rash were elevated.  There 
was no underlying tissue loss.  

Further, the examiner observed no disfigurement, noting that 
the rash about the neck area was covered by hair.  There was 
no limitation of function associated with the rash about the 
neck area.  The examiner noted that no visible scars were 
seen and no disability could be evaluated due to scars.  
Clinical inspection also disclosed a rash involving the back, 
abdomen and lower extremities.  The pertinent diagnosis was 
chronic skin rash on the back of the head and neck.  

A VA examination of the nose was performed in November 2000.  
The veteran denied current symptoms resulting from the nasal 
fracture sustained during service.  Specifically, he denied 
problems breathing through the nose.  A CT scan of the 
paranasal sinuses showed a mild deviation of the nasal septum 
toward the left.   

The veteran was afforded a VA dermatologic examination in May 
2003.  He reported painful pustules on the nape of the neck.  
He indicated that occasionally, during haircuts, one of the 
lesions is nicked and results in bleeding.  It was found that 
he had a 3 cm x 8 cm patch of nodules over the nuchal area, 
with post-inflammatory changes and scarring.  The area was 
covered by hair and was not visible unless the hair was moved 
away.  The diagnoses included nuchal acne keloidosis, 
representing the veteran's service-related condition of 
furunculosis.  The examiner noted no limitation of function 
associated with nuchal acne keloidosis.

A VA examination of scars was performed in May 2003.  It was 
reported that the veteran, during service, underwent excision 
of one infected sebaceous cyst on the back of the neck.  A 
scar on the back of the neck was due to the excision of the 
sebaceous cyst.  Currently, clinical inspection showed no 
symptoms related to a scarring in the area of the back head 
and neck.  A scar was not painful to examination, nor was it 
adherent to underlying tissue.  Skin texture was regular, 
and the scar was not unstable.  

Further, there was no elevation or depression of the surface 
of the scar.  The scar was grayish-purple.  The scar did not 
exhibit induration or inflexibility.  Scarring was 
superficial and did not limit motion of the neck.  The 
examiner observed no disfigurement, noting that a rash was 
covered with hair behind the head.  The diagnoses included 
one visible scar on the back of the neck secondary to 
excision of an infected sebaceous cyst; and chronic 
furunculosis over the back of the head, which had progressed 
to the face area, covered by hair.  

On VA examination of the nose in May 2003, the veteran denied 
current complaints.  He specifically denied interference with 
breathing.  The diagnosis was reduction for fractured nasal 
bone in 1953.  The examiner remarked that the veteran had an 
insignificant, small left-sided nasal deviation without 
obstruction. 

Added to the claims file were VA medical records.  They 
disclose the veteran's treatment from 1996 to 2003 for 
conditions that are not the subjects of this appeal.  A March 
2002 report from a private physician also shows treatment for 
an unrelated condition.  



Procedural Due Process, Preliminary Duties to Notify and 
Assist

The Veterans Claims Assistance Act (VCAA), codified at 38 
U.S.C.A. §§ 5100, 5102, 5103A, 5106, 5107, 5126 (West 2002), 
was signed into law during the pendency of this appeal, on 
November 9, 2000.  Implementing regulations were created, 
codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326 
(2003).  The VCAA and implementing regulations eliminated the 
requirement of submitting a well-grounded claim and provide 
that VA will assist a claimant in obtaining evidence 
necessary to substantiate a claim, but is not required to 
provide assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  The VCAA and implementing regulations also 
require VA to notify the claimant and the claimant's 
representative, if any, of any information, and any medical 
or lay evidence, not previously provided to the Secretary 
that is necessary to substantiate the claim.  As part of the 
notice, VA is to specifically inform the claimant and the 
claimant's representative, if any, of which portion, if any, 
of the evidence is to be provided by the claimant and which 
part, if any, VA will attempt to obtain on behalf of the 
claimant.  38 U.S.C.A. § 5103(a); Charles v. Principi, 16 
Vet. App. 370, 373-74 (2002); Quartuccio v. Principi, 16 Vet. 
App. 183, 186-87 (2002).

In this case, VA notified the veteran by letter dated in 
February 2003 that VA would obtain all relevant evidence in 
the custody of a Federal department or agency.  He also was 
advised that it was his responsibility to provide a properly 
executed release (e.g., a VA Form 21-4142) so that VA could 
request medical treatment records from private medical 
providers.  He was also informed that he could send private 
medical records to the RO on his own.  Further, the rating 
decision appealed and the SOC and SSOC's, especially when 
considered together, discussed the pertinent evidence, 
provided the laws and regulations governing the claims, and 
essentially notified the veteran of the evidence needed to 
prevail.  The duty to notify of necessary evidence and of the 
respective responsibilities, his and VA's, for obtaining or 
presenting that evidence has been fulfilled.



As for assisting him with his claims, the veteran's service 
medical records are on file, as are his VA medical records.  
The RO also attempted to obtain records pertaining to him 
reportedly in the custody of the Social Security 
Administration (SSA).  But in a letter received in March 
2004, SSA advised the RO that it had no information about 
him.  There is, then, no indication that other Federal 
department or agency records exist that should be requested.  
A record from a non-VA medical source has been obtained.  The 
veteran was asked to advise VA if there was any other 
information or evidence he considered relevant to his claims 
so that VA could help him by getting that evidence.  He also 
was advised what evidence VA had requested and notified in 
the SOC and SSOC's what evidence had been received.  There is 
no indication that any pertinent evidence was not received, 
which is obtainable.  Therefore, the duty to notify of 
inability to obtain records does not arise in this case.  Id.  
Thus, VA's duty to assist has been fulfilled. 

Recently, in Pelegrini v. Principi, No. 01-944, 2004 U.S. 
App. Vet. Claims LEXIS 370 (June 24, 2004) ("Pelegrini 
II"), the United States Court of Appeals for Veterans Claims 
(Court) vacated its previous decision in Pelegrini v. 
Principi, 17 Vet. App. 412 (2004) ("Pelegrini I") and 
remanded the case to the Board for further development and 
consideration.  Pelegrini II revisited the requirements 
imposed upon VA by the VCAA.  The Court held, among other 
things, that a VCAA notice, as required by 38 U.S.C. § 
5103(a) (West 2002), must be provided to a claimant before 
the initial unfavorable RO decision on a claim for VA 
benefits.  Pelegrini II, 2004 U.S. App. Vet. Claims LEXIS 
370, at *18-*21.  

In this case, the veteran was provided the required VCAA 
notice by letter of February 2003, which obviously was 
several years after the RO's May 1996 decision adjudicating 
the issues that are the subjects of this appeal.  Because 
VCAA notice in this case was not provided to the appellant 
prior to the initial AOJ adjudication denying the claims, the 
timing of the notice does not comply with the express 
requirements of the law as found by the Court in Pelgrini.  
But in Pelegrini II, the Court stated it was (1) "neither 
explicitly nor implicitly requiring the voiding or 
nullification of any AOJ [agency of original jurisdiction] 
action or decision and (2) the appellant is entitled on 
remand to VCAA-content-complying notice."  Id. at *28.  The 
Court further stated that in order to comply with the 
veteran's right to appellate review under 38 C.F.R. §7194(a), 
a remand may require readjudication of the claim by the AOJ 
once complying notice is given, unless AOJ adjudication is 
waived by the claimant.  Id. at *32-*33, citing Disabled Am. 
Veterans v. Sec'y of Veterans Affairs, 327 F. 3d 1339, 1341-
42 (Fed. Cir. 2003) ("holding that the Board is not 
permitted, consistent with section 7104(a) to consider 
'additional evidence without having to remand the case to the 
AOJ for initial consideration [or] without having to obtain 
the appellant's waiver [of such remand]'").

Although the VCAA notice in this particular appeal was not 
given prior to initially adjudicating the claims - rather, 
only after - it nonetheless was provided prior to issuing the 
SSOC's in June 2003 or in April 2004 (wherein the RO 
readjudicated the claims in light of the additional evidence 
received since the initial rating decision and SOC).  
The VCAA notice also was provided prior to certifying the 
veteran's appeal to the Board.  And the veteran had ample 
opportunity before certification to identify and/or submit 
additional supporting evidence in response.  He even had an 
additional 90 days, once the Board received his appeal, to 
submit additional evidence and even beyond that point by 
showing good cause for any delay in missing the terminal 
date.  38 C.F.R. § 20.1304 (2003).

The Court also held in Pelegrini II (as it had in Pelegrini 
I) that a VCAA notice consistent with 38 U.S.C.A. § 5103(a) 
(West 2002) and 38 C.F.R. § 3.159(b) (2003) must:  (1) inform 
the claimant about the information and evidence not of record 
that is necessary to substantiate the claim; (2) inform the 
claimant about the information and evidence that VA will seek 
to provide; (3) inform the claimant about the information and 
evidence the claimant is expected to provide; and (4) request 
or tell the claimant to provide any evidence in the 
claimant's possession that pertains to the claim.  Id., at 
*23.  This new "fourth element" of the notice requirement 
comes from the language of 38 C.F.R. § 3.159(b)(1) (2003).

However, VA's General Counsel recently held in VAOPGCPREC 1-
2004 (Feb. 24, 2004) that the "fourth element" requirement 
of Pelegrini I was 
non-binding obiter dictum.  Id. at 7.  This is equally 
applicable to Pelegrini II since the holding, concerning this 
"fourth element," is the same.  And the Board is bound by 
the precedent opinions of VA's General Counsel as the chief 
legal officer of the Department.  See 38 U.S.C.A. § 7104(c) 
(West 2002).

With respect to the VCAA letter of February 2003, the veteran 
was requested to respond within 30 days.  

38 C.F.R. § 3.159(b)(1) (2003) was invalidated by the United 
States Court of Appeals for the Federal Circuit in Paralyzed 
Veterans of America (PVA) v. Secretary of Veterans Affairs, 
345 F.3d 1334 (Fed. Cir. September 2003).  The offending 
regulatory language suggested that an appellant must respond 
to a VCAA notice within 30 days and was misleading and 
detrimental to claimants whose claims were prematurely denied 
short of the statutory one-year period provided in 38 
U.S.C.A. § 5301(a).  Thus, that regulatory provision was 
found to be invalid because it was inconsistent with the 
statute.  

The PVA decision created some confusion about whether VA 
could actually decide claims prior to the expiration of the 
one-year statutory period.  See PVA; see also 38 U.S.C.A. § 
5103(b)(1)(2002).  This is significant because, previous to 
this, VA had issued implementing regulations allowing VA to 
decide a claim 30 days after sending a VCAA notification 
letter, see 38 C.F.R. § 3.159(b)(1).  

In response, on December 16, 2003, the President signed H.R. 
2297, the Veterans Benefits Act of 2003 (the Act).  Veterans 
Benefits Act of 2003, Pub. L. No. 108-183, 117 Stat. 2651 
(Dec. 16, 2003).  Section 701 of the Act contains amendments 
to 38 U.S.C.A. §§ 5102 and 5103, the provisions of law that 
deal with VA's duties to notify and assist claimants.  See 
VCAA, Pub. L. No. 106-475, 114 Stat. 2096 (2000); 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002); 38 
C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326.  

In particular, the Act clarifies that VA may make a decision 
on a claim before the expiration of the one-year VCAA notice 
period.  Veterans Benefits Act of 2003, Pub. L. No. 108-183, 
§ ___, 117 Stat. 2651, ___ (Dec. 16, 2003) (to be codified at 
38 U.S.C.A. § 5103(b)(3)).  The effective date of that 
provision is November 9, 2000, the date of enactment of the 
VCAA.  Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
___, 117 Stat. 2651, ___ (Dec. 16, 2003) (to be codified at 
38 U.S.C.A. § 5103(c)).  The new law does not require VA to 
send a new notice to claimants.  Veterans Benefits Act of 
2003, Pub. L. No. 108-183, § ___, 117 Stat. 2651, ___ (Dec. 
16, 2003) (to be codified at 38 U.S.C.A. § 5103(e)).  

Because Congress made the new amendments effective 
retroactive to the date of the VCAA, they effectively 
overturn, or invalidate, the Federal Circuit's holding in PVA 
and, thus, preclude any possible due process violations, even 
if the veteran's appeal was ongoing during this change in the 
law.  Cf. VAOPGCPREC 7-2003 (Nov. 19, 2003); Bernard v. 
Brown, 4 Vet. App. 384 (1993).  

Legal Criteria

In general, disability evaluations are assigned by applying a 
schedule of ratings that represent, as far as can be 
determined, the average impairment of earning capacity.  
38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2003).  Separate 
diagnostic codes identify the various disabilities and the 
criteria that must be met for specific ratings.  The 
regulations require that, in evaluating a given disability, 
the disability be viewed in relation to its whole recorded 
history.  38 C.F.R. § 4.2 (2003).  Also, where there is a 
question as to which of two evaluations shall be applied, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria required for that 
rating.  Otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7 (2003).  All reasonable doubt is resolved in 
the veteran's favor.  38 C.F.R. § 4.3 (2003).

Effective October 7, 1996, during the pendency of the 
veteran's appeal, the schedular criteria for the evaluation 
of respiratory disorders underwent revision.  As well, 
effective August 30, 2002, also during the pendency of the 
veteran's appeal, the schedular criteria for the evaluation 
of service-connected skin conditions, including scars, 
underwent revision.  Where a law or regulation changes after 
a claim has been filed or reopened, but before the 
administrative or judicial appeals process has been 
concluded, the version of the law or regulation most 


favorable to the appellant generally applies.  However, only 
the former criteria can be applied for the period prior to 
the effective date of the new criteria.  But both the old and 
new criteria can be applied as of that date.  See VAOPGCPREC 
7-2003 (Nov. 19, 2003).  See also 38 U.S.C.A. § 5110(g); 
38 C.F.R. § 3.114; VAOPGCPREC 3-2000 (Apr. 10, 2000).

Prior to August 20, 2002, disfiguring scars of the head, face 
or neck were rated as follows under 38 C.F.R. § 4.118, 
Diagnostic Code 7800:

Moderate disfigurement warranted a 10 percent evaluation.  
Slight disfigurement warranted a 0 percent evaluation.  
38 C.F.R. § 4.118, Diagnostic Code 7800.  

Since August 20, 2002, disfiguring scars of the head, face or 
neck are rated as follows under 38 C.F.R. § 4.118, Diagnostic 
Code 7800:

A 10 percent evaluation is warranted where there is one 
characteristic of disfigurement.  

Note (1):  The 8 characteristics of disfigurement, for 
purposes of evaluation under Sec. 4.118, are:  
    Scar 5 or more inches (13 or more cm.) in length.  
    Scar at least one-quarter inch (0.6 cm.) wide at widest 
part.  
    Surface contour of scar elevated or depressed on 
palpation.
    Scar adherent to underlying tissue.
    Skin hypo-or hyper-pigmented in an area exceeding six 
square inches (39 sq. cm.).
    Skin texture abnormal (irregular, atrophic, shiny, 
scaly, etc.) in an area exceeding six square inches (39 sq. 
cm.).
    Underlying soft tissue missing in an area exceeding six 
square inches (39 sq. cm.).
   Skin indurated and inflexible in an area exceeding six 
square inches (39 sq. cm.).

Note (2):  Rate tissue loss of the auricle under DC 6207 
(loss of auricle) and anatomical loss of the eye under DC 
6061 (anatomical loss of both eyes) or DC 6063 (anatomical 
loss of one eye), as appropriate.

Note (3):  Take into consideration unretouched color 
photographs when evaluating under these criteria.

Prior to October 7, 1996, residuals of a fracture of the nose 
were rated as follows under 38 C.F.R. § 4.97, Diagnostic Code 
6502:

A noncompensable (i.e., 0 percent) evaluation was warranted 
for traumatic deflection of the nasal septum where there were 
only slight symptoms.  A 10 percent evaluation was warranted 
for the condition where there was marked interference with 
breathing space.  

Since October 7, 1996, residuals of a fracture of the nose 
are rated as follows under 38 C.F.R. § 4.97, Diagnostic Code 
6502:

Traumatic deviation of the nasal septum, with 50-percent 
obstruction of the nasal passage on both sides or complete 
obstruction on one side, warrants a 10 percent evaluation.

In every instance where the schedule does not provide a 0 
percent evaluation for a diagnostic code, a 0 percent 
evaluation shall be assigned when the requirements for a 
compensable evaluation are not met.  38 C.F.R. § 4.31.  

As the veteran takes issue with the initial ratings assigned 
when service connection was granted for a scar of the back of 
the neck and residuals of a nasal fracture, the Board must 
evaluate the relevant evidence since the effective date of 
the award; it may assign separate ratings for separate 
periods of time based on facts found, a practice known as 
"staged" ratings.  Fenderson v. West, 12 Vet. App. 119 
(1999).



Whenever a veteran is suffering from two or more separate 
permanent 
service-connected disabilities of such character as clearly 
to interfere with normal employability, even though none of 
the disabilities may be of compensable degree under the 1945 
Schedule for Rating Disabilities, the rating agency is 
authorized to apply a 10-percent rating, but not in 
combination with any other rating.  38 C.F.R. § 3.324.  

Analysis

The medical evidence shows that the veteran has a scar on the 
back of neck from the removal of a sebaceous cyst.  
Examinations over the years demonstrated that the scar is not 
disfiguring, as it is actually concealed beneath the hair at 
the back of the neck.  The scar at the back of the neck 
exhibits few, if any of the characteristics of disfigurement 
that are considered for the purpose of rating scars of the 
head, face or neck.  

Specifically, the scar is much less than 13 cm in length.  
There is no indication of any appreciable width, and 
certainly no medical evidence showing that the scar is at 
least 0.6 cm at its widest part.  The scar is not adherent to 
underlying tissue, nor is it elevated or depressed.  As well, 
the scar does not display hypo- or hyper-pigmented changes 
over the requisite skin area, nor does it produce abnormal 
skin texture or loss of underlying tissue.  Although the scar 
has been shown to exhibit induration, the indurated area is 
far less than specified by regulation to constitute a 
characteristic of disfigurement.  Criteria for assignment of 
a 10 percent rating for a scar on the back of the neck, on 
the basis of disfigurement, under either the former or 
revised criteria, are not satisfied.  

Additionally, the medical evidence shows that the scar at the 
back of the neck does not exhibit ulceration or instability, 
so a compensable evaluation is not warranted under 38 C.F.R. 
§ 4.118, Diagnostic Code 7803, under either the former or 
revised criteria for evaluating scars.  As well, the scar is 
not tender or painful on examination, so a compensable 
evaluation is not warranted under 38 C.F.R. § 4.118, 
Diagnostic Code 7804, under either the former or revised 
criteria for evaluating scars.  Finally, the scar does not 
impede motion of the neck, so a compensable evaluation is not 
warranted under 38 C.F.R. § 4.118, Diagnostic Code 7805, 
under either the former or revised criteria for evaluating 
scars.  A higher evaluation, then, is not available under 
potentially applicable alternate rating codes.  

Besides the scar on the back of the neck, the veteran also 
has a skin condition, a rash or pruritic lesion, over the 
skin of the back of the head and neck and extending to the 
face.  That rash involves blisters and nodules.  A patch of 
nodules, with associated post inflammatory changes and 
scarring, has been found referable to acne keloidosis.  The 
medical evidence shows that acne keloidosis stems from the 
furunculosis the veteran experienced during service.  The 
painful pustules he describes, as well as the bleeding 
associated with nicking pustules during haircuts, are 
manifestations of acne keloidosis.  Service connection has 
been granted for acne keloidosis of the face and neck as a 
condition separate and distinct from the service-connected 
scar on the back of the neck, and its manifestations are not 
taken into account when evaluating the scar on the back of 
the neck.  

Examinations over the years demonstrated that the residual of 
a nasal fracture is now manifested as no more than a slight 
left deviation of the septum.  The deviation does not result 
in occlusion or interference with breathing.  Absent 
objective evidence of nasal obstruction, no basis is provided 
for assignment of a compensable evaluation for residuals of 
the nasal fracture, under either the former or revised 
criteria for evaluating deviation of the nasal septum.  

The Board has considered whether a "staged" rating is 
appropriate for the veteran's scar on the back of the neck or 
for residuals of a nasal fracture.  The record, however, does 
not support assigning different percentage disability ratings 
during the period in question.  Fenderson, supra.  In other 
words, he has been, at most, only noncompensably disabled 
since filing his claim.

In connection with his original claim for compensation, the 
veteran sought entitlement to a 10 percent rating based on 
multiple, noncompensable service-connected disabilities.  
Initially, service connection had been granted and a 
noncompensable rating assigned for each of his service-
connected disabilities.  However, during the pendency of the 
appeal, service connection was ultimately granted and a 10 
percent schedular rating was assigned for nuchal acne 
keloidosis, and that 10 percent schedular rating was assigned 
effective April 27, 1995, the date of receipt of the original 
compensation claim.  So as a matter of law, he cannot now 
receive benefits under 38 C.F.R. § 3.324 because he has at 
least one compensable service-connected disability - rated 
at the 10-percent level.  Consequently, he has failed to 
state a claim upon which relief can be granted.  See Sabonis 
v. Brown, 6 Vet. App. 426 (1994).

For all these reasons, the claims must be denied.  In 
reaching this conclusion, the Board has considered the 
applicability of the benefit-of-the-doubt doctrine.  However, 
as the preponderance of the evidence is against the 
appellant's claims, that doctrine is not applicable in the 
current appeal.  38 C.F.R. § 3.102; Alemany v. Brown, 
9 Vet. App. 518, 519 (1996).  38 U.S.C.A. 5107(b); 
Gilbert v. Derwinski, 1 Vet. App. 49 (1991). 


ORDER

1.  An initial compensable rating for scars on the back of 
the neck is denied.

2.  An initial compensable rating for residuals of a nasal 
fracture is denied.

3.  A 10 percent rating based on multiple, noncompensable 
service-connected disabilities is denied.



	                        
____________________________________________
	KEITH W. ALLEN
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



